Citation Nr: 1640411	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  11-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the National Guard from August 1965 to December 1965 and on active duty from May 1968 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran and M.G. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in October 2014, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, which he asserts began during basic training while on ACDUTRA in 1965, or alternatively, during his period of active duty from May 1968 to September 1968.  In an October 2011 written statement, the Veteran indicated that he felt intimidated by his drill sergeant's vulgar language during basic training and was fearful for his life when his unit was under quarantine during a meningitis outbreak.  He stated that after returning home from basic training, his sisters told him that he was "a changed person," and he reported feeling depressed and drinking heavily.  Prior to his National Guard unit's activation in May 1968, he reported undergoing treatment with a private psychiatrist.  The Veteran also reported seeing a military psychiatrist on at least two occasions.  

Thereafter, the Veteran submitted written statements from two fellow service members who report they witnessed the Veteran exhibit erratic behavior after their National Guard unit was activated in May 1968. 

Although the Veteran had a VA examination in February 2015, during which he was diagnosed with depression that the examiner found was not due to military stressors, additional service treatment records were received subsequent to that examination.  In addition, the examiner was asked to opine on whether the Veteran had a psychiatric disability that existed prior to his 1968 service, but respond that the Veteran denied mental health symptoms before the military and did not receive treatment.  It does not appear the examiner attempted to distinguish between the 1965 period of ACDUTRA and the 1968 active duty as requested.  In this regard, in the November 1965 report of medical history the Veteran responded affirmatively to having had depression, excessive worry, or nervous trouble.  Moreover, various lay statements of record indicate the Veteran acted differently after basic training (in 1965).  The Board also notes the Veteran's August 1968 report of medical history noted the Veteran reported depression or excessive worry and nervous trouble.  He also reported treatment with his private psychiatrist, Dr. Bajor within the past five years.  In September 1968, the Veteran was medically discharged due to spondylosis at L4.  In conjunction with the claim the Veteran has reported that the treatment with Dr. Bajor occurred in early 1968.  

As the Veteran reported that his psychiatric symptoms began after basic training and while serving in the National Guard, the Veteran's National Guard records may be relevant to the claim.  Such should be requested on remand.  In addition, the Board finds that an additional examination and opinion is warranted in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.



2.  Request the Veteran's National Guard personnel and service treatment records through official sources.  All attempts to secure this evidence must be documented in the claims file.  If records are not available, the Veteran should be notified of such.

3.  After the above development has been completed to the extent possible, and relevant records are associated with the claims file, the AOJ should obtain another opinion with respect to the Veteran's service connection claim for a psychiatric disorder.  If an examination is deemed necessary to respond the questions, one should   be scheduled.  

After a review of the claims file, the examiner should answer the following:
 
a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disorder is a continuation of or otherwise related  to his psychiatric complaints reported on his November 1995 report of medical history during ACDUTRA (depression, excessive worry, and/or nervous trouble)?  Please explain why or why not.

b) If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disorder is a continuation of or otherwise related to his psychiatric complaints reported on his August 1968 report of medical history during active service (depression, excessive worry, and/or nervous trouble)?  Please explain why or why not.



c) If the current psychiatric disorder is a continuation of or related to his August 1968 complaints, did the Veteran's psychiatric disability clearly exist prior to entering active duty service in May 1968?   Please explain why or why not.

d)  If it is determined that the Veteran's disability preexisted his period of active duty from May 1968 to September 1968, did that condition undergo a permanent worsening of the underlying condition (as opposed to a temporary exacerbation of symptoms) during active duty service?  Please explain why or why not.

e)  If preexisting disability did undergo a permanent worsening, was that worsening clearly the result of the natural progression of the preexisting disorder (versus being due to events during service)? 

4.  After completing the above action, and any other development deemed necessary, the claim must be         re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




